Title: To James Madison from Samuel Harrison, 11 May 1812
From: Harrison, Samuel
To: Madison, James


My Dear and respected Sir
Chittenden Vt. May 11th. 1812
Ever since my introduction to your Excellency at Washington in March 1806, by my worthy friend Doctor William Thornton, I have held your affability and virtues in profound admiration; and have often lamented that your important duties would not suffer me to cultivate a more intimate acquaintance, and correspondence with a Gentleman of your eminent worth, and superior Talents; But knowing the duties of your important station would interfere with your inclination to answer me; I have forborne to gratify my real impressions, and should still have remained a silent admirer of the Wisdom and Abilities you have exerted since your Exaltation to the Chair of Presidental Greatness; But the impending horrors of War are so shocking to my imagination, that I cannot refrain myself from throwing into the treausury of your Excellency’s Understanding my inferior mite. While, by the Belligerents of Europe, you have been driven to the summit of a tremenduous precipice—Pause—I beseech you Pause—On my knees I entreat you to Pause—do Pause—before you take the dreadful plunge—Do not leap—Oh leap not Sir! to the destruction of yourself—of your friends—of the country & the interests committed to your charge.

The maxims of true Policy to Individuals, are ever sure maxims of true policy to Nations.
When different Evils present themselves, it is universally the best maxim; to abide by the old Adage—“Of two evils, choose the least.”
This is applicable in the present state of National affairs. I know the evils which present themselves from Great Britain are formidable; But will not a Declaration of War be much more formidable? Yes my Dear Sir. It will take twenty years of the unexampled prosperity of these, ’til lately rising, United States to remedy one single year of this dreadful calamity; should it really take place. View for a moment my Dear President the desolations of Europe. Contrast with them the prosperity of America for the last twenty years; before you precipitate into the dreadful Vortex. It is more destructive than Charybdis. It is more tremenduous than Scylla. Do not pass the Rubicon, until you have weighed all the consequences. Remember, Dear Sir, your responsibility—you are amenable to your Conscience—your Country—and your God.
Oh Madison! in every Act beware!
For one wrong step may spoil an Age of Care.
Although my present residence is amongst the Green Mountains, and far secluded from the existing commotions of the Great; Yet I have not been wholly confined to Vermont, for since, I left the Seat of your Excellency’s residence, in May 1806, I have actually travelled, in different parts of the United States, and the two Canadas, upwards of four thousand Miles, and have not been wholly inattentive to the popular sentiment, as well as to the sentiments of individuals; and am absolutely certain, that should your Excellency declare War, the confidence of a great multitude of your sedulous friends, ultimate admirers, and most ardent supporters, will be forever sequestrated, and can never be resuscitated.
I am confident that notwithstanding the effervescent, and vibrating, effusions, of some opaque assemblages, and their versatile promises, of support, with their lives, and properties, in a War with Great-Britain; A very large majority of the people, both in the Eastern, Western, and Northern Sections of the Union, would reprobate the measure, and are wholly averse to its declaration; And, with me, deplore its concomitant Miseries, and can never feel gratified with the butchery of their fellow mortals.
I know that War is the Element of European Nations, especially Great-Britain, and France; It is congenial to their feelings, it is paramount in all their actions; their Politicks, are governed by it, their Perrogatives are its offspring; and their preposter⟨ou⟩s Decrees, and Orders, are its illegitimate progeny.
But Peace is the Element on which the Americans ought ever to abide, for this, their cupidity cannot be too extreme. The Cornucopia of the Moderns has been its attendant, and if defection from its precepts should involve us in the opposite, macerating calamity, farewell to exuberance, aggrandizement, and redundance, with every other cotemporary blessing.
The Prohibition, not to say the Obliteration of Freedom from the Eastern Hemisphere has long been predicted by myself; for my Travels and observations have not been confined to America, Their feudal System of Politicks has torn, and will forever lacerate them, with perpetual discord, they must be deluged in blood, by the competitors, for terrene, and maritime dominion, until the Mammoth is destroyed, or Leviathan drowned, and their pretensions, to Universal domination, on their respective elements, annihilated.
It can never be the true interest, of the United States, to plunge, into the most tremenduous whirlpool, of European destruction.
“We had better suffer wrong, than do wrong.”
Do not, Dear Sir, attempt a Warfare with Britain, unless she declare it. Never be the aggressor, She is a Leviathan—what are we, on her element, but Puisne?
The same, on a different element, applies, to France, she is a Mammoth, and on veiwing her, on her Element, view ourselves, as Mice—do not attempt a war with her, unless she declare it.
Oh My Dear Sir, be careful, not to declare War yourself.
If you are crowded into a defensive War, depend upon support, you will have it, from every section of the Union: But if you declare it yourself, before it is declared by your opponent, tho’ injuries more accumulated should be heaped, on those already, almost, insufferable; The War will be unpopular, and must terminate, dishonorably; It will end in disgrace. It will retard the prosperity, of the Country more than double the term of its continuance, and when the contest has terminated, a dreary list of disconsolate Widows, and Fatherless Children, ⟨m⟩ay, then be added, to the accumulated catalogue of the, numerous, dependants, of an exhausted Treasury, which cannot be replenished, without, enormous loans, direct taxes, or legalized requisitions, equally obnoxious, to independent Freemen and subversive to patriotism, while an enormous list of expenditures, would impoverish our citizens; The procrastination of domestic improvements, would contrast, the unexampled progression of, more than, twenty years; and the miseries entailed on posterity will, then, prompt them to curse the inadvertance, not to say folly, of their ancestors President, for plunging into a Contest, productive of no manner of Good, but abundance of Evil.
My Dear President, to plunge into a War without adequate preparation, would be the summit of Folly, and allowing it to last ten years; would Great Britain feel any better dispo⟨sed⟩ to comply with your terms of accommodations, or the terms of your successor than she now is? But you may lay aside all expectations of a new election to the Presidency, if you do declare War; on this single criterion, depends your support, or neglect, at the ensuing Election. I am better acquainted with the feelings of the People than many of those sycophantic, declamatory Wart Hawks, who, like Homer’s Therisites, are full, of empty boasts, and impotent threats; yet in time of danger will be noticed, only to be laughed at. These would persuade you to declare war, while your real friends will dissuade you from so destructive a measure.
Sir, it is not for want of courage nor the true interests of this country that I am thus importunate, I know that Columbia’s wellfare, or ill fate, depend upon this Crisis.
No Sir, I shall carry to my Grave the mark of Freedom, the price of Independence is sealed upon my thigh, the high places of Battle have borne me the Testimony that my blood has been shed in defence of my Country, and, that without orders, my back was never turned on the face my enemy, nor wi⟨ll⟩ it be again, if a defensive War summon me to the Service. But I am averse to an offensive war; What if you should conquer the two Canadas (Quebec excepted) for Quebec cannot be taken without more loss of blood and treasure than the Canadas are both worth—and what if Hallowell, Portland, Saco, Kennebunk, Wells, Portsmouth, Newbury Port, Salem, Boston, Plymouth, Marble Head, Newport, Providence, New London, Norwich, Newhaven Bridgeport New-York with every other Port from NYork to New Orleans should be burnt in exchange? What would you lose? and what would you gain? Could you treat on better terms than you can now?
No Sir No

Can War with all its hideous train   Our reconcilement prove?
Can Ships destroy’d upon the main,
Or desolation on the Plain,
Or flaming roof, or bleeding vein,
Or thousands of our brethren slain,   Our injuries remove?
With every sentiment of respect I remain your most Obdt, but not your Excellency’s flattering, servant
Saml. Harrison
